Title: From Richard Rush to Abigail Smith Adams, 24 May 1817
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Washington May 24. 1817
				
				The President yesterday received a letter from Mr Adams, in which he mentions his acceptance of his late appointment, and that he expected to embark in the course of the present month. The letter is dated on the 19th of April.In the possible event of this information not having reached you by the same vessel, I hasten to communicate it, offering my renewed congratulations to yourself and Mr Adams, with upon it, with the usual assurances of my great respect and attachment.
				
					R. Rush.
				
				
					
				
			